Citation Nr: 0822437	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-21 834	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable rating for fungal 
condition of the feet, diagnosed as tinea pedis and 
onychomycosis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran had active service from September 1960 to 
September 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In that rating decision, the RO 
implemented a December 2004 decision of the Board that 
granted service connection for a fungal condition of the 
feet, diagnosed as tinea pedis and onychomycosis.  The RO 
awarded a noncompensable rating for the disability, and the 
veteran's disagreement with the noncompensable rating led to 
this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

Other matters

In various statements the veteran has said he experiences 
extreme mental anguish and distress related to his concerns 
about his service-connected diabetes and fungal condition of 
his feet because his condition could lead to amputation of a 
foot or even loss of life.  The RO should clarify whether the 
veteran is seeking secondary service connection for 
psychiatric disability, and if so, take appropriate action 
regarding that claim.  


REMAND

The veteran has disagreed with the initial noncompensable 
rating for his service-connected fungal condition of the 
feet, diagnosed as tinea pedis and onychomycosis.  

Review of the record shows that the most recent VA 
dermatology examination concerning the veteran's feet was in 
August 2003.  The examiner noted that the veteran reported 
that he uses antifungal cream periodically.  Examination 
revealed diffuse onychomycosis in all 10 toenails with 
thickening.  The skin pads on the toes were scaly, and the 
intertriginous areas were scaly and there was slight 
maceration between the toes.  Further, at VA examination for 
hypertension in February 2003, the examiner noted 
incidentally that the veteran's feet were slightly mottled 
and he had yellow discoloration of all toenails.  At the 
August 2003 examination, the diagnoses were onychomycosis and 
tinea pedis and at the February 2003 examination, the 
diagnoses included tinea pedis.  Neither examiner provided 
any information as to the percentage of the entire body 
affected by the fungal condition, and such information is 
pertinent to the appeal as the veteran's disability is rated 
under Diagnostic Code 7813 for dermatophytosis, and that code 
specifies that the disability is to be rated as scars 
(Diagnostic Codes 7801, 7802, 7803, or 7805) or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  There 
has been no showing that the veteran's service-connected 
fungal condition of the feet involves scars, and it appears 
that the condition is appropriately rated under Diagnostic 
Code 7806 as has been done by the RO.  

Although the veteran has not contended there has been 
worsening of the fungal condition of his feet, in view of 
passage of nearly 5 years since the most recent VA 
examination and the absence of an assessment by a medical 
professional as to the percentage of the body area involved, 
it is the judgment of the Board that a current VA examination 
would facilitate its decision.  See generally, Ardison v. 
Brown, 2 Vet. App. 405 (1994).

The Board further notes that the veteran has reported that he 
sees Daniel J. Campbell, D.P.M., for his feet every two 
months.  The record shows that in letter dated in 
August 2003, Dr. Campbell stated he had been seeing the 
veteran regularly since 1990, and that he did not, at the 
present, see any point in sending the entire chart.  He did, 
however, state that he would make his chart notes available 
if needed.  As Dr. Campbell's records dating from February 
2003, the effective date of the grant of service connection, 
could be pertinent to this appeal concerning the initial 
rating for the fungal condition of the veteran's feet, action 
should be taken to attempt to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide release authorization for 
medical records from Daniel J. Campbell, 
D.P.M. dated from January 2003 to the 
present.  Take action to obtain and 
associate the requested records with the 
claims file.  

2.  Obtain and associate with the claims 
file VA medical records for the veteran 
dated from January 2003 to the present.  

3.  Then, arrange for a VA dermatology 
examination of the veteran to determine 
the nature and severity of the fungal 
condition of the feet, diagnosed as tinea 
pedis and onychomycosis.  The examination 
preferably should be scheduled when the 
fungal condition is in an active phase.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  The physician must 
provide specific findings as to each of 
the following:

A.  The measurement of the percentage of 
the entire body affected by the fungal 
condition of the feet;

B.  The measurement of the percentage of 
exposed areas affected by the fungal 
condition of the feet, and

C.  The need for systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs, and, if there is 
such a need, the total duration required 
over the past 12 months.

The examining physician should also 
provide an opinion concerning the impact 
of the veteran's service-connected fungal 
condition of the feet, diagnosed as tinea 
pedis and onychomycosis, on his ability 
to work.

The rationale for all opinions expressed 
should be provided.  The claims files 
must be provided to the examiner, and 
that it was available for review should 
be noted in the examination report.  

4.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to an initial compensable 
rating for fungal condition of the feet, 
diagnosed as tinea pedis and 
onychomycosis, with consideration of the 
possibility of "staged" ratings in 
accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit 
sought on appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




